Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez.
Continúa el “[m]al tiempo para vo-tar”
—José Saramago, Ensayo sobre la lucidez.
Este proceso plebiscitario que se avecina y los inciden-tes en este Tribunal muy bien podrían denominarse —con el perdón, claro está, de don Gabriel García Márquez— Crónica de un plebiscito apañado (Crónica).(1) Todo co-*963menzó en el 2009, cuando las olas desatadas por la marea judicial provocaron que una mayoría de este Tribunal en Suárez Cáceres v. Com. Estatal Elecciones, 176 DPR 31 (2009), un caso que versaba sobre cómo contar votos para efectos de la Ley de Minorías, decidiera sin explicación ju-rídica alguna revocar un viejo precedente, a saber, Sánchez y Colón v. E.L.A. I, 134 DPR 445 (1993).
Como recordarán, en Sánchez y Colón este Tribunal acató su deber de asegurar que la legislación promulgada para la celebración del plebiscito de status de 14 de no-viembre de 1993 cumpliese con aquellas garantías consti-tucionales que aseguran la condición fundamental y pree-minente del derecho al sufragio. A esos efectos, se validó la adjudicación de papeletas depositadas en blanco como un voto que no favorecía ninguna de las definiciones de esta-tus propuestas por los partidos políticos para ese plebiscito.
Conviene que refresquemos la memoria sobre lo que dijimos en Suárez Cáceres, ante, en nuestro voto disidente, porque nos ayuda a entender cómo se ha ido escribiendo esta Crónica. Allí dijimos, y citamos extensamente:
*964[L]a revocación de Sánchez y Colón v. E.L.A. I, ante, se re-vela como una determinación totalmente innecesaria por lo planteado en este caso y cuya realidad enmascara otros designios.
En rigurosa juridicidad, la controversia que tuvimos ante nuestra consideración en Sánchez y Colón, ante, es disímil a la planteada en este caso. En Sánchez y Colón, ante, se cuestionó la constitucionalidad de la Ley Núm. 22 de 4 de julio de 1993 (1993 Leyes de Puerto Rico 101), que autorizaba la celebración de un referéndum de status con las fórmulas siguientes: Es-tado Libre Asociado, Estadidad e Independencia. Los deman-dantes alegaron que eran electores debidamente inscritos; que no estaban afiliados a ninguno de los tres partidos políticos; que no estaban de acuerdo con las definiciones de las fórmulas de status que se recogían en la papeleta; que la ley no les concedía una oportunidad de votar por las alternativas de su preferencia, y que todo ello les violaba su derecho al voto, a la libre expresión y asociación, y a la igual protección de las le-yes, tanto bajo la Constitución del Estado Libre Asociado de Puerto Rico como la de Estados Unidos de América.
Confrontados con esta controversia, reconocimos que en ma-teria de hermenéutica constitucional, cuando nos enfrentamos a estatutos que adolecen de inconstitucionalidad por subinclu-sión, ostentamos la facultad de extender los beneficios estatu-tarios a aquellos grupos o clases excluidos. Sánchez y Colón, ante, pág. 450. De acuerdo con este principio y considerando los hechos particulares de ese caso, y como mecanismo para “superar las serias objeciones constitucionales planteadas por los demandantes”, le ordenamos a la Comisión Estatal de Elecciones que adjudicase ‘las papeletas que se depositen en blanco como un voto que no favorece ninguna de las definicio-nes de status propuestas por los partidos”. Sánchez y Colón, ante, págs. 450-451.
Así pues, las expresiones relacionadas con las papeletas en blanco se dan en el contexto de configurar un remedio que evitase declarar inconstitucional el evento electoral que se avecinaba. En otras palabras, ante los visos de inconstitucio-nalidad por subinclusión de que adolecía la Ley Núm. 22, te-níamos que escoger entre dos alternativas, a saber: anular el proceso electoral o configurar un remedio que subsanara el problema de subinclusión de la ley. Naturalmente, se escogió el segundo camino. [...]
Lo que sí resolvimos en Sánchez y Colón, ante, y sobre lo cual la mayoría nada dice, fue que en un referéndum de “status” hay que proveerle a aquellos grupos o clases que quedan exclui-dos de las definiciones de “status” sobre las que se vota, un *965lugar en la papeleta donde se recoja su expresión. [...] Ese es el ratio de Sánchez, Colón, ante; esa es la importancia de ese caso que tanto incomoda a la mayoría. Evidentemente, Sánchez y Colón, ante, poco tiene que ver —por no decir que nada— con cómo se cuentan los votos para efectos de la “Ley de Minorías”, que es la controversia en este caso a juicio de la mayoría. In-dudablemente, para llegar a la conclusión a que llega el Tribunal hoy, en correcta metodología adjudicativa, éste no tenía que revocar a Sánchez y Colón, ante.
Llama marcadamente la atención que en ningún lugar de las sesenta y cuatro páginas de la opinión, el Tribunal explica lo que verdaderamente resolvimos en Sánchez y Colón, ante, y por qué es necesario ahora revocarlo en el contexto de este caso. Un silencio que es resonante y ensordecedor. Sin mucho apuro, parece razonable concluir que la controversia entre Jorge Suárez Cáceres y Ángel Rodríguez Otero es secundaria; es, meramente, el pretexto utilizado para desdibujar la norma constitucional que exige que en un proceso de referéndum, al igual que un plebiscito, haya que proveer un espacio en la pa-peleta para aquellos grupos o clases de ciudadanos que no fa-vorezcan las definiciones propuestas sobre las que se votará. Sánchez y Colón, ante, pág. 451. Entendido así, el curso de acción de la mayoría constituye un flagrante asalto a la Democracia.
[[Image here]]
Es decir, la razón de ser del dictamen de hoy no es lo que se nos dice en la opinión del Tribunal, a saber, cómo aplicar la “Ley de Minorías”, sino [...], allanar el camino para un futuro referéndum o plebiscito de status. (Énfasis nuestro y en el original, y escolio omitido). Suárez Cáceres, ante, págs. 115-117 (Rodríguez Rodríguez, J., Op. disidente).
El transcurso del tiempo ha corroborado lo que propusi-mos como explicación a lo que en aquél entonces parecía inexplicable. Suárez Cáceres es el primer capítulo de esta Crónica escrita por la marea judicial.
Hoy, la marea vuelve a azotar nuestras costas escri-biendo lo que parece ser el último capítulo de la Crónica de un plebiscito apañado, al revocar P.P.D. v. Gobernador II, 136 DPR 916 (1994). En esa ocasión, hicimos extensiva la veda electoral para la difusión de anuncios gubernamenta-les de las elecciones generales contenidas en la Ley Electoral de 1977, Ley Núm. 4 de 20 de diciembre de 1977, (16 *966LPRA sec. 3351) (ed. 2009), a la consulta electoral sobre ciertas enmiendas a la Constitución del Estado Libre Aso-ciado de Puerto Rico mediante un referéndum. Esta deter-minación se fundamentó en el axioma de igualdad econó-mica de nuestra Constitución y el derecho al sufragio como elemento compartido por las elecciones generales y los referéndums. Hoy, sin más, una mayoría destierra de nues-tro país el principio de igualdad económica electoral sin considerar, ni importar, sus efectos sobre la legitimación de la democracia.
En esta ocasión, tras emplear un alegado “análisis tex-tualista”, lacónico por demás, la mayoría concluyó que es inexistente el axioma de igualdad económica electoral, puesto que la Constitución del Estado Libre Asociado de Puerto Rico no dispone expresamente sobre ello. La opi-nión suscrita por una mayoría obvia por completo que el sufragio es un derecho intrínseco de la democracia, cuya piedra angular, a su vez, es la igualdad para la consecución de la justicia. Este derecho, como todo derecho, no es más que una conquista de libertad que hoy lamentablemente se quebranta porque, precisamente hoy, no conviene.
Históricamente, el ideal de la igualdad en el contexto eleccionario se ha erigido sobre esquemas para el ñnancia-miento de los partidos políticos y de los procesos electorales. Uno de los mecanismos adoptados en Puerto Rico, y en gran parte del mundo, es el financiamiento público de los proce-sos electorales y de los partidos políticos. Este esquema pre-tende, en primer lugar, combatir el “inversionismo” político y, en segundo lugar, garantizar una distribución igualitaria de bienes o subsidios directos e indirectos. En el presente caso, la veda electoral (16 LPRA sec. 4231) —al igual que otras prohibiciones contenidas en la Ley Electoral de Puerto Rico, Ley Núm. 78-2011— crean medidas preventivas ten-dentes a evitar la malversación de fondos, la corrupción y el mencionado “inversionismo” político.
*967Además, hay que resaltar que la mayoría revoca P.P.D. v. Gobernador II, sin que los peticionarios lo solicitaran. Por el contrario, éstos, en varias ocasiones, tanto en su petición de certificación como en su alegato, reconocen la validez del caso como jurisprudencia vigente, mas lo distin-guen para sostener que la norma que allí se sentó no aplica a la situación planteada en este caso, pero en ningún mo-mento plantean que hay que revocarla ni por qué. Con su proceder, la mayoría transgrede el derecho de los recurri-dos a rebatir este planteamiento con sus propios fundamentos.(2) Es más, la mayoría adopta un curso de acción idéntico al que le critica al Tribunal que suscribió P.P.D. v. Gobernador II, ante. Estamos, francamente, ante argumentos o fundamentos estólidos.
Pero hay más. Se hace constar en la opinión mayoritaria que en P.P.D. v. Gobernador II este Tribunal confirmó la determinación del foro primario sin que ninguno de los pe-ticionarios impugnara la constitucionalidad de la Ley Ha-bilitadora del Referéndum sobre Enmiendas a la Constitu-ción de Puerto Rico de 1994, Ley Núm. 49 de 2 de agosto de 1994. De esta forma, concluye la mayoría que el Tribunal aplicó un análisis “indebido”, lo cual infringió la norma de autolimitación judicial. Sin embargo, esta aseveración es falsa. Ello, pues, reluce del expediente original de P.P.D. v. *968Gobernador II, que la demanda presentada por el Partido Independentista Puertorriqueño, el 3 de agosto de 1994, impugnó la constitucionalidad de la referida ley.(3) Especí-ficamente, en la alegación número 27 de la referida de-manda, en la cual se plantearon argumentos que fueron reiterados ante este Tribunal, se indicó:
En vista de que el esquema de financiamiento del referén-dum de 1994 viola la libertad de expresión, la libertad de aso-ciación, el derecho al voto, el debido proceso de ley, la igual protección de las leyes y varias disposiciones de la Ley Electoral, el mismo persigue un fin ilegítimo y viola por lo tanto el Artículo IV, Sección 9 de la Constitución del Estado Libre Aso-ciado de Puerto Rico sobre el uso de fondos públicos sólo para fines público legítimos. Véase Apéndice, CE-1994-588, Anejo II, pág. 15.
Más grave aún, este alegado razonamiento textual pone en evidencia un preocupante desconocimiento del texto constitucional que se interpreta. Así, la Sección 19 del Ar-tículo II de la Constitución del Estado Libre Asociado dis-pone que "[l]a enumeración de derechos que antecede no se entenderá en forma restrictiva ni supone la exclusión de otros derechos pertenecientes al pueblo en una democracia, y no mencionados específicamente”. (Énfasis nuestro). LPRA, Tomo 1, ed. 2016, pág. 393. Con lo cual, nuestro texto constitucional contiene su propio canon interpreta-tivo en materia de la Carta de Derechos. Específicamente, en la Sección 2 —segundo en importancia después del valor de la dignidad e igualdad del ser humano — , nuestros constituyentes colocaron el sufragio y señalaron que éste será "universal, igual, directo y secreto [...] ”. Art. II, Sec. 2, Const. ELA, ante, pág. 283.
Don Jaime Benitez, al presentar al seno de la Conven-ción Constituyente el Informe sobre la Carta de Derechos *969explicó que este articulado constitucional recogía dos cáno-nes de interpretación. El primero de ellos, el que nos atañe, tenía como objetivo
[...] proteger los derechos del individuo contra una interpreta-ción restrictiva o contra una interpretación basada en la cono-cida norma de inclusio unius, exclusio alterius. Según este úl-timo principio interpretativo, el acto de enumerar conlleva el acto de excluir, de suerte que todo lo que no se menciona queda por ese solo hecho descartado. No creemos que en una constitu-ción deba incorporarse un principio de esta inflexibilidad. [...] Una interpretación en el sentido de que todo lo que no se des-prenda literalmente de cada una de las palabras usadas está por lo tanto excluido de la protección constitucional, sería con-traria a la actitud básica que ha regido a la Comisión al preferir el lenguaje breve de los grandes principios en vez de la formu-lación minuciosa de los detalles inagotables. (Énfasis nuestro). 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2576 (1961).
El constituyente dejó meridianamente claro que esta sec-ción de la Carta de Derechos iba dirigida, precisamente, a evitar interpretaciones como la que hoy avala la mayoría. En otras palabras, los llamados textualistas/“originalistas” etc., desatienden el texto claro de la Constitución o la inten-ción clara del constituyente. En boca de la mayoría, concep-tos como “originalismo” o “textualismo” carecen de verda-dero significado.
El delegado señor Benitez expresó que nuestra Carta de Derechos recoge la “protección más liberal de los derechos del individuo [...] ”. (Énfasis nuestro). Diario de Sesiones, ante, pág. 2576. Como he dicho en el pasado, somos noso-tros, los jueces puertorriqueños, a quienes nos corresponde hacer realidad el mandato constitucional de nuestro máximo documento impartiéndole actualidad a los dere-chos individuales, para cumplir con nuestra obligación constitucional de proveer esa protección más abierta y to-lerante “de los derechos del individuo”. Id. La Constitución que interpretamos es la del Estado Libre Asociado de Puerto Rico, no otra, por lo que debemos atenemos al ca*970non interpretativo que sus forjadores nos impusieron. Puede que no guste, pero mientras esté vigente hay que respetarla.
Todo lo cual me lleva a concluir que invocar la tesis de “análisis textualista” no es más que un subterfugio para encubrir un activismo ideológico judicial, que lleva a la ma-yoría a ningunear nuestra Constitución, a limitar los dere-chos de la ciudadanía y a abandonar precedentes estable-cidos para así obtener ventajas pasajeras en procesos electorales ideológicos. /Qué lástima!
Por otra parte, es meritorio enfatizar que el valor de igualdad económica electoral ha sido ampliamente estu-diado, lo cual ha logrado constatar que “una distribución de recursos extremadamente desigual puede crear la apa-riencia de inequidad que afectaría la legitimidad del resul-tado electoral”. K, Casas-Zamora y D. Zovatto, El costo de la democracia: Apuntes sobre la regulación del financia-miento político en América Latina, Latin America Intiative Foreign Policy (Julio 2015), disponible en: https:// www.brookings.edu/wp-content/uploads/2016/07/The-Cost-of-Democracy-CasasZamora-Zovatto-Spanish.pdf (última visita, 17 de abril de 2017).
Con esto en mente, la revocación del principio de igual-dad económica electoral tiene el fatídico efecto de socavar la legitimación de los procedimientos electorales. Ello, aún más, cuando el proceso plebiscitario que se avecina ha pro-vocado gran suspicacia en el propio Gobierno federal. Como sabemos, hace apenas unos días, el Departamento de Justi-cia de Estados Unidos rechazó avalar este evento plebiscita-rio ante las serias dudas provocadas por las papeletas dise-ñadas para utilizarse el próximo 11 de junio de 2017. El subsecretario del Departamento de Justicia, Sr. Dana J. Boente, en misiva de 13 de abril de 2017, señaló que el len-guaje contenido en la papeleta plebiscitaria contiene “varias declaraciones ambiguas y potencialmente engañosas”. (Tra-*971ducción nuestra). United States Department of Justice review of plebiscite ballot, voter education materials, and expenditure plan, U.S. Department of Justice, Office of the Deputy Attorney General, April 13, 2017, pág. 2.
En consideración a lo antes expuesto y el contexto de crisis fiscal que nos asecha, no existe lógica alguna que justifique el proceder de la mayoría de este Tribunal. Por el contrario, los pronunciamientos que hoy emite este Alto Foro solo dejan entrever que está muy presente el deseo de hacer posible un resultado electoral particular.
Por los fundamentos que anteceden, me veo obligada a disentir de la determinación de una mayoría de este Tribunal que sólo abona a la creación de resquicios que conmi-nan nuestro sistema de gobierno y los principios funda-mentales de la democracia. La opinión que hoy se avala traza un derrotero lastimoso para la democracia en nues-tro país que asfixia y ahoga nuestras conquistas de libertades. Hoy no somos un mejor país de lo que éramos ayer.

 El trámite seguido para certificar esta opinión ha sido, por demás, atrope-llado a pesar de que nos encontramos ante una controversia de envergadura consti-tucional, donde la mayoría revoca jurisprudencia de avanzada de este Tribunal. Se ha certificado esta ponencia en apenas unas horas, sin la debida deliberación y en un proceso, francamente, imprudente. Me explico.
El pasado 11 de abril de 2017 se circuló un borrador de ponencia en este caso y se indicó que se interesaba certificar la Opinión el lunes 17 de abril. En esa fecha, el Juez ponente en la opinión que hoy certificamos circuló una opinión disidente, la cual obtuvo el aval de una mayoría de los miembros del Tribunal. Esa misma tarde se le refirió el expediente, como es costumbre, para que reformulara su ponencia y circu-lara nuevamente,
*963A esos efectos, en la mañana de ayer se circuló la ponencia reescrita y el Juez ponente indicó que se certificaría esa misma tarde a las 5:00 p. m. Cabe señalar que en la tarde del lunes 17 de abril expresé por escrito que me proponía suscribir una opinión disidente. Por lo tanto, al recibir la comunicación en la cual se indicaba que la certificación sería en horas de la tarde del día en que se había circulado la ponen-cia reformulada solicité, nuevamente por escrito, que se reconsiderara el calendario propuesto. Esta petición se hizo a las íl:12 a. m. El Juez ponente guardó silencio y a las 3:42 p. m. circuló un memorando reiterando que se proponía certificarla esa misma tarde. Este proceder refleja una lamentable carencia de los más elementales principios de urbanidad y civilidad, y no está a la altura de lo que se esperaría de un miembro de esta Curia.
Afortunadamente, un miembro de esa mayoría consideró prudente y razonable posponer por 24 horas dicha certificación, como se había propuesto durante el día de ayer. De esta forma, se obtuvieron los 5 votos necesarios para certificar la ponencia hoy.
Francamente no creo que la desmedida “prisa” en certificar se justifique. Ello es más patente aun cuando sabemos que la ley que evaluamos está siendo enmendada en estos precisos momentos por la Legislatura. Es más, se le ha cambiado hasta el nom-bre, y luego de aprobada hay que enviarla al Departamento de Justicia de Estados Unidos para su revisión. ¿Cuál es la urgencia? Este curso de acción muy bien pudiera dar pie a que alguien pueda pensar que se interesa reaccionar al revés público que supuso la carta enviada por el Departamento de Justicia de Estados Unidos.


 Por otro lado, yo tenía entendido que el derecho es rogado y que planteamien-tos no argüidos por las partes, particularmente de índole constitucional, no serán atendidos por este Tribunal. Véanse, por ejemplo: E.L.A. v. Northwestern Selecta, 185 DPR 40 (2012); Abengoa, S.A. v. American Intl. Ins., 176 DPR 512 (2009) (es un principio de derecho arraigado en nuestro ordenamiento que, en apelación, nos abs-tendremos de adjudicar cuestiones no planteadas ante el Tribunal de Primera Ins-tancia); Echandi Otero v. Stewart Title, 174 DPR 355 (2008) (es norma vigente en nuestra jurisdicción que en apelación nos abstendremos de adjudicar cuestiones no planteadas ante el tribunal de instancia); Delgado, Ex parte, 165 DPR 170 (2005); Dorante v. Wrangler of P.R., 145 DPR 408, 443 (1998); Trabal Morales v. Ruiz Rodríguez, 125 DPR 340 (1990) (así nos adherimos a la norma vigente de que en apelación nos abstendremos de adjudicar cuestiones no planteadas en primera instancia); Sánchez v. Eastern Air Lines, Inc., 114 DPR 691 (1983); Santiago Cruz v. Hernández Andino, 91 DPR 709, 712 (1965). Por lo menos, esa era la norma hasta hoy. A no ser que en un futuro, el vaivén de la marea requiera otro resultado cuando se escriba un nuevo capítulo de esta Crónica.


 Asimismo, la demanda de 12 de agosto de 1994 presentada por el Partido Popular Democrático igualmente impugnó la constitucionalidad de la ley en cuestión. Esta demanda eventualmente se convirtió en el recurso CE-1994-588 que fue consolidado al atender P.P.D. v. Gobernador II, 136 DPR 916 (1994).